DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kruesi et al. (US PAP 2018/0085603 A1).
The applied reference has a common Applicant and one inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
              With respect to claim 1, Kruesi et al. teach a patient supporting device (200) for supporting a patient (16) (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), comprising: 

    PNG
    media_image1.png
    390
    543
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    397
    464
    media_image2.png
    Greyscale

a base (202) configured to be fixedly coupled to a room; wherein the base (202) is configured to move only along a predetermined path along a first rail (240) and second rail (242) that are fixedly coupled to the room (the applicant fails to claim that a base is fixedly coupled directly to a floor of the room. Kruesi et al. teach that the base is fixedly coupled to rails and the rails are fixedly coupled to a floor of the room; wherein the rails are located only inside the room. Therefore, examiner determines that the patient supporting device (200) for supporting a patient (16) with the base (202) is fixedly coupled to the room); 

    PNG
    media_image3.png
    394
    472
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    408
    483
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    396
    492
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    417
    509
    media_image6.png
    Greyscale


a positioner (210/220) mechanically coupled to the base (202); a platform (230) mechanically coupled to the positioner (210/220), wherein the platform (230) has a first end and a second end opposite the first end; and a controller (40) configured to operate the positioner (Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144); wherein the positioner (210/220) is operable by the controller (40) to place the platform (230) at one of a first plurality of possible positions, wherein in any of the first plurality of possible positions (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), the first end of the platform (230) is in or below a treatment space (11) (see Figs. 1; 5C), and the second end of the platform (230) is closer to one of a left side and a right side of a treatment machine (11); wherein the positioner (210/220) is also operable by the controller (40) to place the platform (230) at one of a second plurality of possible positions, wherein in any of the second plurality of possible positions, the first end of the platform (230) is in or below the treatment space, and the second end of the platform (230) is closer to another one of the left side and the right side of the treatment machine (11); and wherein a size of a first spatial region defined by the first plurality of possible positions is different from a size of a second spatial region (see Figs. 5A-5L) defined by the second plurality of possible positions (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144).
             With respect to claim 2, Kruesi et al. teach the patient supporting device of claim 1 (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), wherein the first spatial region has an angular range of more than 60° (Figs. 1-8, paragraphs 0082 and 0093).
             With respect to claim 3, Kruesi et al. teach the patient supporting device of claim 1 (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), wherein the second spatial region has an angular range of less than 60° (Figs. 1-8, paragraphs 0082 and 0093).
            With respect to claim 4, Kruesi et al. teach the patient supporting device of claim 1 (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), wherein the positioner (210/220) comprises: a first member having a first end and a second end, wherein the first end of the first member is rotatably coupled to the base (202) so that the first member is rotatable relative to the base about a first vertical axis; a second member having a first end and a second end, wherein the first end of the second member is rotatably coupled to the second end of the first member so that the second member is rotatable relative to the first member about a second vertical axis; wherein the platform (230) is rotatably coupled to the second end of the second member so that the platform (230) is rotatable relative to the second member about a third vertical axis (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144).
           With respect to claim 5, Kruesi et al. teach the patient supporting device of claim 4 (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), wherein the second member comprises a first member portion and a second member portion, the first member portion comprising the first end of the second member, the second member portion comprising the second end of the second member, wherein the second member portion is rotatably coupled to the first member portion so that the second member portion is rotatable relative to the first member portion about a first horizontal axis (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144).
            With respect to claim 6, Kruesi et al. teach the patient supporting device of claim 5 (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), wherein the platform (230) is rotatably coupled to the second member portion so that the platform (230) is rotatable relative to the second member portion about a second horizontal axis (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144).
           With respect to claim 7, Kruesi et al. teach the patient supporting device of claim 6 (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), wherein a rotation of the platform (230) relative to the second member portion about the second horizontal axis, and a rotation of the second member portion relative to the first member portion about the first horizontal axis, are synchronized to move the platform (230) vertically (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144).
           With respect to claim 8, Kruesi et al. teach the patient supporting device of claim 1 (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), further comprising a user interface configured for allowing an operator to enter one or more commands to control a positioning and/or movement of the platform (230) (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144).
          With respect to claim 9, Kruesi et al. teach the patient support device of claim 1 (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), wherein the positioner (210/220) is also operable by the controller (40) to place a first part of the platform below an isocenter of the treatment machine (11), the first part of the platform (230) being closer to the first end of the platform than to the second end of the platform (230) (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144).
         With respect to claim 10, Kruesi et al. teach the patient supporting device of claim 1 (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), wherein the controller (40) is configured to operate the positioner (210/220) to move the platform (230) during delivery of treatment energy by the treatment machine (11) (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144).
          With respect to claim 11, Kruesi et al. teach the patient supporting device of claim 1 (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), wherein the controller (40) is configured to operate the positioner (210/220) to move the platform (230) in synchronization with a treatment energy out of the treatment machine (11) to implement extended source-to-axis distance (SAD), reduced SAD, or variable SAD (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144).
            With respect to claim 12, Kruesi et al. teach a medical system comprising the patient supporting device of claim 1 (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), and the treatment machine (11), wherein the patient supporting device is configured to place the patient at a treatment position with respect to the treatment machine (11) (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144).
           With respect to claim 13, Kruesi et al. teach the medical system of claim 12 (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), wherein the positioner (210/220) is operable by the controller (40) to place a first part of the platform under an isocenter, and to move the second end of the platform along a horizontal path while maintaining the first part of the platform under the isocenter (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144).
            With respect to claim 14, Kruesi et al. teach the medical system of claim 12 (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), wherein the patient supporting device is configured to place the platform (230) at an orientation with respect to the treatment machine (11), and wherein when the platform (230) is at the orientation, a longitudinal axis of the platform forms an acute angle with respect to a machine axis that extends from a front of the treatment machine to a back of the treatment machine (11) (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144).
           With respect to claim 15, Kruesi et al. teach the medical system of claim 12 (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), further comprising an imaging machine (600), wherein the patient supporting device is configured to place the patient at an imaging position with respect to the imaging machine (600) (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144).
          With respect to claim 16, Kruesi et al. teach the medical system of claim 15 (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), wherein the treatment machine (11) and the imaging machine (600) are in a side-by-side configuration (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144).
           With respect to claim 17, Kruesi et al. teach the medical system of claim 15 (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), wherein the treatment machine (11) and the imaging machine (600) are in a front-to-front configuration (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144).
           With respect to claim 18, Kruesi et al. teach the medical system of claim 15 (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), wherein the imaging machine (600) comprises a CT machine, an X-ray machine, a fluoroscope, a MRI machine, an ultrasound device, a PET machine, a SPECT machine, or a PET-CT machine (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144).
           With respect to claim 19, Kruesi et al. teach the medical system of claim 15 (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), wherein the patient supporting device is configured to move the platform (230) in accordance with a first movement scheme when the platform is in a first coordinate system associated with the treatment machine, and to move the platform (230) in accordance with a second movement scheme when the platform is in a second coordinate system associated with the imaging machine (600), the second movement scheme being different from the first movement scheme (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144).
            With respect to claim 20, Kruesi et al. teach a medical method (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144), comprising: providing a patient supporting device having a base (202), a positioner (210/220), a controller (40), and a platform (230) for supporting a patient (16), wherein the base (202) is fixed with respect to a room accommodating the patient supporting device (the applicant fails to claim that a base (202) is fixedly coupled directly to a floor of the room. Kruesi et al. teach that the base is fixedly coupled to rails and the rails are fixedly coupled to a floor of the room; wherein the rails are located only inside the room. Therefore, examiner determines that the patient supporting device (200) for supporting a patient (16) with the base (202) is fixedly coupled to the room), wherein the positioner (210/220) is coupled between the base (202) and the platform (230), and wherein the platform (230) comprises a first end and a second end opposite the first end; and operating the positioner (210/220), by the controller (40), to place the platform (230) at one of a first plurality of possible positions, or at one of a second plurality of possible positions (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144); wherein in any of the first plurality of possible positions, the first end of the platform is in or below a treatment space, and the second end of the platform is closer to one of a left side and a right side of a treatment machine (11); wherein in any of the second plurality of possible positions, the first end of the platform (230) is in or below the treatment space, and the second end of the platform is closer to another one of the left side and the right side of the treatment machine (11) (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144); and wherein a size of a first spatial region defined by the first plurality of possible positions is different from a size of a second spatial region defined by the second plurality of possible positions (see abstract; Figs. 1-8, paragraphs 0005-0037, 0077-0090, 0115-0118 and 0123-144).

Claim Objections

Claim 18 is objected to because of the following informalities:  in line 2, the recitation “a x-ray machine” should read --an X-ray machine--.  Appropriate correction is required.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suga et al. (US Patent 11,083,420 B2) teach a robotic operating table comprising 
    PNG
    media_image7.png
    333
    427
    media_image7.png
    Greyscale
a base fixed to a floor (see abstract; Figs. 1-13; Column 3, lines 47 -column 10, line 26).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./    May 13, 2022